Citation Nr: 0815081	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-12 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for tinnitus.

2.	Entitlement to service connection for pes planus, to 
include as secondary to service-connected lumbago with 
sciatica and spasms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1996 to 
December 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

According to the Veterans Claims Assistance Act (VCAA), VA 
must notify claimants seeking VA benefits what information or 
evidence is needed in order to substantiate a claim.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. § 3.159 (2006); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In a letter dated September 2004, the 
veteran was advised of VA's duties to notify and assist with 
regard to direct service connection for pes planus.  However, 
at a March 2008 hearing before the Board, the veteran 
testified that he is also claiming entitlement to service 
connection for pes planus as secondary to service-connected 
lumbago with sciatica and spasms.  The Board observes he was 
never provided VCAA notice regarding the type of evidence 
necessary to establish a secondary service connection claim.  
Accordingly, the Board concludes that this case must be 
remanded for compliance with the required notice and duty to 
assist provisions because it would be potentially prejudicial 
to the veteran if the Board were to proceed with a decision 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  As the Board 
cannot rectify this procedural deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.

In addition, VA's duty to assist includes obtaining thorough 
and contemporaneous examinations in order to determine the 
nature and extent of the veteran's disabilities. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  With 
regard to the claim of service connection for tinnitus, the 
veteran has submitted a November 2006 medical record 
diagnosing the veteran with "tinnitus due to work 
env[ironment] in Navy."  As this statement raises the 
possibility that the veteran's tinnitus is related to his 
active service, the veteran should be afforded a VA 
examination to determine whether there is an etiological 
relationship between his currently diagnosed tinnitus and his 
active service.  

With regard to the veteran's claim of service connection for 
pes planus, as noted above, the veteran contends this 
condition is secondary to, or aggravated by, his service-
connected back disorder.  As such, on remand, the veteran 
should be afforded a VA examination to determine whether 
there is an etiological relationship between the veteran's 
currently diagnosed pes planus and his active service or, in 
the alternative, whether the veteran's service-connected 
lumbago with sciatica and spasms is the proximate cause of, 
or has aggravated, the veteran's pes planus.

As a final matter, the Board notes the veteran testified at 
his March 2008 hearing that he has received treatment from 
Dr. Angelo Pace, a podiatrist, for his pes planus.  The Board 
notes that these potentially relevant treatment records are 
not of record.  Thus, on remand, the AOJ should attempt to 
retrieve these records.

Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
secondary service connection claim.

2.	The veteran should be requested to 
complete VA Form 21-4142, Authorization 
and Consent to Release Information to 
VA, for all private treatment records 
relevant to his foot complaints at 
issue.  The AOJ should then obtain any 
relevant treatment records identified 
by the veteran.

3.	Schedule the veteran for a VA 
audiological examination for the 
purpose of ascertaining the etiology of 
his tinnitus.  The claims file, 
including a copy of this REMAND, must 
be made available to the examiner for 
review, and the examination report 
should reflect that such a review was 
accomplished.  Any necessary testing 
should be accomplished.  After 
reviewing the record and examining the 
veteran, the examiner should provide an 
opinion as to whether the veteran's 
tinnitus is more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related 
to his active service.

A detailed rationale should be provided 
for all opinions.  Conversely, if the 
examiner concludes that an etiological 
opinion cannot be provided, he or she 
should clearly and specifically so 
specify in the examination report, with 
an explanation as to why this is so. 

4.	Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the etiology of his pes 
planus.  The claims file, including a 
copy of this REMAND, must be made 
available to the examiner for review, 
and the examination report should 
reflect that such a review was 
accomplished.  Any necessary testing 
should be accomplished.  After 
reviewing the record and examining the 
veteran, the examiner should provide an 
opinion as to: 

a.	whether the veteran's pes planus 
is more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), etiologically related to 
his active service.

b.	whether the veteran's pes planus 
is more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), proximately due to his 
service-connected lumbago with 
sciatica and spasms.

c.	whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), that the veteran's pes 
planus has been aggravated beyond 
its natural progression by his 
service-connected lumbago with 
sciatica and spasms.

A detailed rationale should be provided 
for all opinions.  Conversely, if the 
examiner concludes that an etiological 
opinion cannot be provided, he or she 
should clearly and specifically so 
specify in the examination report, with 
an explanation as to why this is so. 

5.	Upon completion of the above, the AOJ 
should readjudicate the issues on 
appeal.  If any benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the veteran and 
his representative an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board, as warranted. 
    
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



